Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 14, 2021                                                                                      Bridget M. McCormack,
                                                                                                                 Chief Justice

  161759                                                                                                     Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 161759
                                                                    COA: 345945
                                                                    Kent CC: 15-003801-FC
  BRIAN P. CARRIER,
             Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the May 7, 2020
  judgment of the Court of Appeals is considered and, it appearing to this Court that the
  case of People v Betts (Docket No. 148981) is pending on appeal before this Court and
  that the decision in that case may resolve an issue raised in the present application for
  leave to appeal, we ORDER that the application be held in ABEYANCE pending the
  decision in that case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 14, 2021
           p0511
                                                                               Clerk